             Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 1 of 20




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  MARXLENIN GALINDO GARCIA,
  individually and on behalf of others similarly
  situated,
                                                                     COMPLAINT
                                     Plaintiff,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  JAN AGHA CORP. (D/B/A KENNEDY
  FRIED CHICKEN), ABDULLAH NASAR,                                      ECF Case
  ABDOUL RAZIQ A.K.A. ABDUL KAYUM,
  MOHAMMED DOE, NAJIT DOE, and ABU
  BAKARI,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Marxlenin Galindo Garcia (“Plaintiff Galindo” or “Mr. Galindo”), individually

 and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

 Associates, P.C., upon his knowledge and belief, and as against Jan Agha Corp. (d/b/a Kennedy

 Fried Chicken), (“Defendant Corporation”), Abdullah Nasar, Abdoul Raziq a.k.a. Abdul Kayum,

 Mohammed Doe, Najit Doe, and Abu Bakari, (“Individual Defendants”), (collectively,

 “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Galindo is a former employee of Defendants Jan Agha Corp. (d/b/a Kennedy

Fried Chicken), Abdullah Nasar, Abdoul Raziq a.k.a. Abdul Kayum, Mohammed Doe, Najit Doe,

and Abu Bakari.
             Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 2 of 20




       2.       Defendants own, operate, or control a fast food restaurant, located at 2280 Jerome

Avenue, Bronx, NY 10453, under the name “Kennedy Fried Chicken”.

       3.      Upon information and belief, individual Defendants Abdullah Nasar, Abdoul Raziq

a.k.a. Abdul Kayum, Mohammed Doe, Najit Doe, and Abu Bakari, serve or served as owners,

managers, principals, or agents of Defendant Corporation and, through this corporate entity, operate

or operated the fast food restaurant as a joint or unified enterprise.

       4.      Plaintiff Galindo was employed as a cook and cashier at the fast food restaurant

located at 2280 Jerome Avenue, Bronx, NY 10453.

       5.      At all times relevant to this Complaint, Plaintiff Galindo worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime and spread of hours

compensation for the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

and failed to pay Plaintiff Galindo appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiff Galindo the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

       8.      Defendants’ conduct extended beyond Plaintiff Galindo to all other similarly situated

employees.

       9.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Galindo and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.




                                                   -2-
             Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 3 of 20




       10.        Plaintiff Galindo now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       11.        Plaintiff Galindo seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

       12.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Galindo’s state law claims under 28

U.S.C. § 1367(a).

       13.        Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operated a fast food restaurant located in this district. Further, Plaintiff Galindo was employed by

Defendants in this district.

                                                    PARTIES

                                                      Plaintiff

       14.        Plaintiff Marxlenin Galindo Garcia (“Plaintiff Galindo” or “Mr. Galindo”) is an

adult individual residing in Bronx County, New York.



                                                     -3-
             Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 4 of 20




       15.     Plaintiff Galindo was employed by Defendants at Kennedy Fried Chicken from

approximately August 17, 2019until on or about November 25, 2020.

       16.     Plaintiff Galindo consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

       17.     At all relevant times, Defendants owned, operated, or controlled a fast food

restaurant, located at 2280 Jerome Avenue, Bronx, NY 10453under the name “Kennedy Fried

Chicken”.

       18.     Upon information and belief, Jan Agha Corp. (d/b/a Kennedy Fried Chicken) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 2280 Jerome Avenue, Bronx,

NY 10453.

       19.     Defendant Abdullah Nasar is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Abdullah Nasar is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Abdullah Nasar possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiff Galindo,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       20.     Defendant Abdoul Raziq a.k.a. Abdul Kayum is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant Abdoul Raziq



                                                  -4-
             Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 5 of 20




a.k.a. Abdul Kayum is sued individually in his capacity as owner, officer and/or agent of Defendant

Corporation. Defendant Abdoul Raziq a.k.a. Abdul Kayum possesses operational control over

Defendant Corporation, an ownership interest in Defendant Corporation, and controls significant

functions of Defendant Corporation. He determines the wages and compensation of the employees

of Defendants, including Plaintiff Galindo, establishes the schedules of the employees, maintains

employee records, and has the authority to hire and fire employees.

       21.     Defendant Mohammed Doe is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Mohammed Doe is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Mohammed Doe possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiff

Galindo, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       22.     Defendant Najit Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Najit Doe is sued individually in his

capacity as owner, officer and/or agent of Defendant Corporation. Defendant Najit Doe possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. He determines the wages and

compensation of the employees of Defendants, including Plaintiff Galindo, establishes the schedules

of the employees, maintains employee records, and has the authority to hire and fire employees.

       23.     Defendant Abu Bakari is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Abu Bakari is sued individually in



                                                  -5-
             Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 6 of 20




his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Abu Bakari

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Galindo, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       24.     Defendants operate a fast food restaurant located in the Morris Heights section of the

Bronx in New York City.

       25.     Individual Defendants, Abdullah Nasar, Abdoul Raziq a.k.a. Abdul Kayum,

Mohammed Doe, Najit Doe, and Abu Bakari, possess operational control over Defendant

Corporation, possess ownership interests in Defendant Corporation, and control significant functions

of Defendant Corporation.

       26.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       27.     Each Defendant possessed substantial control over Plaintiff Galindo’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Galindo, and all similarly situated individuals,

referred to herein.

       28.     Defendants jointly employed Plaintiff Galindo (and all similarly situated employees)

and are Plaintiff Galindo’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.



                                                 -6-
             Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 7 of 20




       29.     In the alternative, Defendants constitute a single employer of Plaintiff Galindo and/or

similarly situated individuals.

       30.     Upon information and belief, Individual Defendants Abdullah Nasar, Abdoul Raziq

a.k.a. Abdul Kayum, Mohammed Doe, Najit Doe, and Abu Bakari operate Defendant Corporation

as either an alter ego of themselves and/or fail to operate Defendant Corporation as an entity legally

separate and apart from themselves, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

             e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of their own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       31.     At all relevant times, Defendants were Plaintiff Galindo’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff




                                                  -7-
             Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 8 of 20




Galindo, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Galindo’s services.

       32.       In each year from 2019 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       33.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the fast

food restaurant on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       34.       Plaintiff Galindo is a former employee of Defendants who was employed as a cook

and a cashier.

       35.       Plaintiff Galindo seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                   Plaintiff Marxlenin Galindo Garcia

       36.       Plaintiff Galindo was employed by Defendants from approximately August 17,

2019until on or about November 25, 2020.

       37.       Defendants employed Plaintiff Galindo as a cook and a cashier.

       38.       Plaintiff Galindo regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       39.       Plaintiff Galindo’s work duties required neither discretion nor independent judgment.

       40.       Throughout his employment with Defendants, Plaintiff Galindo regularly worked in

excess of 40 hours per week.




                                                   -8-
             Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 9 of 20




       41.     From approximately August 2019 until on or about November 25, 2020, Plaintiff

Galindo worked from approximately 6:00 p.m. until on or about 4:00 a.m., Sundays, Mondays,

Tuesdays and Thursdays and from approximately 6:00 p.m. until on or about 5:00 a.m. on Fridays

and Saturdays (typically 62 hours per week).

       42.     Throughout his employment, Defendants paid Plaintiff Galindo his wages in cash.

       43.     From approximately August 2019 until on or about December 2019, Defendants paid

Plaintiff Galindo $10.00 per hour.

       44.     From approximately December 2019 until on or about May 2020, defendants paid

Plaintiff Galindo $11.00 per hour.

       45.     From approximately June 2020 until on or about November 25, 2020, Defendants

paid Plaintiff Galindo $12.00 per hour.

       46.     Defendants never granted Plaintiff Galindo any breaks or meal periods of any kind.

       47.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Galindo regarding overtime and wages under the FLSA and NYLL.

       48.     Defendants did not provide Plaintiff Galindo an accurate statement of wages, as

required by NYLL 195(3).

      49.      Defendants did not give any notice to Plaintiff Galindo, in English and in Spanish

(Plaintiff Galindo’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      50.      Defendants required Plaintiff Galindo to purchase “tools of the trade” with his own

funds—including 8 work shirts, and 8 work hats.

                                 Defendants’ General Employment Practices




                                                  -9-
            Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 10 of 20




      51.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Galindo (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay and overtime

compensation as required by federal and state laws.

      52.      Plaintiff Galindo was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      53.      Defendants’ pay practices resulted in Plaintiff Galindo not receiving payment for all

his hours worked, and resulted in Plaintiff Galindo’s effective rate of pay falling below the required

minimum wage rate.

      54.      Defendants paid Plaintiff Galindo his wages in cash.

      55.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      56.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Galindo (and similarly situated individuals) worked,

and to avoid paying Plaintiff Galindo properly for his full hours worked.

      57.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      58.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Galindo and other similarly situated former workers.




                                                 - 10 -
            Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 11 of 20




      59.      Defendants failed to provide Plaintiff Galindo and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      60.      Defendants failed to provide Plaintiff Galindo and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      61.       Plaintiff Galindo brings his FLSA minimum wage, overtime compensation and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      62.      At all relevant times, Plaintiff Galindo and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and



                                                  - 11 -
              Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 12 of 20




have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA and willfully failing to keep records under the FLSA.

      63.       The claims of Plaintiff Galindo stated herein are similar to those of the other

employees.

                                    FIRST CAUSE OF ACTION

              VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

        64.     Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth
herein.
      65.       At all times relevant to this action, Defendants were Plaintiff Galindo’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Galindo (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      66.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      67.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       68.      Defendants failed to pay Plaintiff Galindo (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      69.       Defendants’ failure to pay Plaintiff Galindo (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).




                                                  - 12 -
                Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 13 of 20




      70.         Plaintiff Galindo (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                     SECOND CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      71.         Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth

herein.

          72.     At all times relevant to this action, Defendants were Plaintiff Galindo’s employers

(and employers of the putative FLSA Class members) within the meaning of the Fair Labor

Standards Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff Galindo

(and the FLSA Class members), controlled the terms and conditions of employment, and

determined the rate and method of any compensation in exchange for his employment.

          73.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

          74.     Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).

      75.         Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Galindo (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      76.         Defendants’ failure to pay Plaintiff Galindo (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      77.         Plaintiff Galindo (and the FLSA Class members) were damaged in an amount to be

determined at trial.




                                                    - 13 -
                Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 14 of 20




                                      THIRD CAUSE OF ACTION

                    VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

          78.      Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth
herein.
      79.         At all times relevant to this action, Defendants were Plaintiff Galindo’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Galindo, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      80.         Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Galindo less than the minimum wage.

      81.         Defendants’ failure to pay Plaintiff Galindo the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      82.         Plaintiff Galindo was damaged in an amount to be determined at trial.

                                     FOURTH CAUSE OF ACTION

                          VIOLATION OF THE OVERTIME PROVISIONS

                             OF THE NEW YORK STATE LABOR LAW

      83.          Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth

herein.

      84.         Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Galindo overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      85.         Defendants’ failure to pay Plaintiff Galindo overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.



                                                    - 14 -
            Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 15 of 20




      86.      Plaintiff Galindo was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      87.      Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth

herein.

      88.      Defendants failed to pay Plaintiff Galindo one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Galindo’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      89.      Defendants’ failure to pay Plaintiff Galindo an additional hour’s pay for each day

Plaintiff Galindo’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      90.      Plaintiff Galindo was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      91.      Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth

herein.

      92.      Defendants failed to provide Plaintiff Galindo with a written notice, in English ,

containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as" names used by the employer; the physical address of the



                                                - 15 -
                Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 16 of 20




employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by NYLL §195(1).

      93.         Defendants are liable to Plaintiff Galindo in the amount of $5,000, together with costs

and attorneys’ fees.

                                    SEVENTH CAUSE OF ACTION

                     VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                  OF THE NEW YORK LABOR LAW

      94.          Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth

herein.

      95.         With each payment of wages, Defendants failed to provide Plaintiff Galindo with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      96.         Defendants are liable to Plaintiff Galindo in the amount of $5,000, together with costs

and attorneys’ fees.

                                     EIGHTH CAUSE OF ACTION

                                RECOVERY OF EQUIPMENT COSTS

          97.      Plaintiff Galindo repeats and realleges all paragraphs above as though fully set forth
herein.
      98.         Defendants required Plaintiff Galindo to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform hisr



                                                    - 16 -
             Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 17 of 20




job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

     99.         Plaintiff Galindo was damaged in an amount to be determined at trial.

     100.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Galindo respectfully requests that this Court enter judgment

 against Defendants by:

           (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Galindo and the FLSA Class

 members;

           (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Galindo and the FLSA Class members;

           (d)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Galindo’s and the FLSA

 Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

           (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Galindo and the FLSA Class members;




                                                 - 17 -
         Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 18 of 20




       (f)     Awarding Plaintiff Galindo and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Galindo and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage, overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Galindo;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Galindo;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Galindo;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Galindo’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Galindo;

       (m)     Awarding Plaintiff Galindo damages for the amount of unpaid minimum wage,

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff Galindo damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);



                                               - 18 -
          Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 19 of 20




       (o)     Awarding Plaintiff Galindo liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiff Galindo and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Galindo and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Galindo demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       January 19, 2021

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 19 -
            Case 1:21-cv-00437-RA Document 1 Filed 01/19/21 Page 20 of 20

                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E 42""^ Street, Suite 4510                                                             Telephone:(212) 317-1200
New York, New York 10165                                                                   Facsimile:(212)317-1620


Faillace@employmentcompliance.com



                                                                        December 29, 2020
BY HAND




TO:      Clerk of Court,


I hereby consent to join this lawsuit as a party plaintiff.
(Yo, por medio de este documento, doy mi conscntimiento para formar parte de la
demanda como uno de los demandantes.)



Name/Nombre:                                    Marxlenin Galindo Garcia


Legal Representative / Abogado:                Michael ^ijlace & Associates. P.C.

Signature / Firma:


Date / Fecha:                                    29 de Diciembre 2020




                            Certified as a minority-owned business in tfie State of New York
